DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.
Status of the Claims
	This office action is submitted in response to the RCE filed on 1/12/21.
	Examiner notes the previous withdrawal of prior art on 10/14/20.
	Claims 1-4, 6, 8-12, 14, and 16 have been amended.
	Claims 5, 7, 13, 15, and 17-20 have been cancelled.
	Claims 21-22 are new.
	Therefore, claims 1-4, 6, 8-12, 14, 16, and 21-22 are currently pending and have been examined.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-12, 14, 16, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-4, 6, 8-12, 14, 16, and 21-22 are directed to the abstract idea of generating ad transaction proposals and modifying ad budgets based on said proposals, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. advertising, marketing, and commercial interactions).  
Independent claims 1 and 9, in part, describe a method comprising: providing an ad obtained from a prospective advertiser in accordance with an ad budget; receiving transactional data for each advertiser; receiving a demand data for each advertiser; transforming the transactional and demand data into prospective advertiser data; determining terms for a transaction proposal involving the prospective advertiser; generating a transaction proposal; identifying a score corresponding to a likelihood of acceptance of the transaction proposal by the prospective advertiser; providing the transaction proposal to the prospective advertiser based on the score; and modifying the prospective advertiser’s ad budget in response to their acceptance of the proposal.  As such, the invention is directed to various ineligible abstract ideas, such as: collecting, analyzing, manipulating, and presenting data; creating contractual relationships; and using advertising as an exchange or currency.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: providing a second ad obtained from the prospective advertiser in response to the acceptance. Dependent claims 8 and 16 Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned independent claims also recite additional technical elements including a “hardware processor” for executing the method, a “system memory” for storing executable instructions, a “transaction proposal unit” for generating transaction proposals, an “advertiser-to-product” matching module for matching products to advertisers, a “transaction analysis module” for analyzing transactions, and a “programming stream” for transmitting data. Dependent claims 6 and 14 further describe a “television stream” for transmitting data.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components.  Furthermore, given their broadest reasonable interpretation, the transaction proposal unit, the advertiser-to-product matching module, and the transaction analysis module merely appear to be nothing more than features of computer software. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Presenting offers and gathering data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 4, 12, and 21-22 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the content of transaction proposals and the conditions for identifying a prospective advertiser.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-4, 6, 8-12, 14, 16, and 21-22 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.


Reiteration of Reasons for Withdrawal of Prior Art
The Examiner notes that the previously applied prior art references of Landsberry et al. (US 2011/0040634 A1) and Clawson (US 9,652,805) were directed to the entirety of the claimed subject matter. The Examiner notes that both Landsberry and Clawson fail to disclose and/or teach the specific transformation of transaction history data and demand advertising budget data into prospective advertiser data, particularly as it relates determining the terms for the transaction proposal being based on a relative percentage (i.e. second percentage relative to the first percentage).
After an additional exhaustive search of both patent- and non-patent literature, the Examiner would cite the following references for consideration: Richter (US 2015/0120420 A1), Green (US 2006/0190329 A1), and “Digital Dawn: The metamorphosis begins”, by FICCI-KPMG. Indian Media and Entertainment Industry Report 2012.
While Richter discloses a capacity and demand matching system in which a matching server reaches out to specific businesses that have the highest likelihood to provide an offer that will be accepted by consumers when queried, the likelihood calculated based on consumer and business metrics. These metrics includes availability metrics, feedback metrics, transaction history metrics, transaction value metrics, etc. ([0052], [0138]). However, Richter fails to anticipate or make obvious the specific claimed implementation regarding the transaction terms determination based on a relative percentage.
While Green generally discloses identifying product placement opportunities which takes into consideration the genre of the placement opportunity ([0076], [0093]), 
While KPMG briefly discloses advertising as it relates to programming genres and market factors (pages 21-34), KPMG fails to anticipate or make obvious the claimed transaction proposal implementation as claimed, and more particularly the transaction terms determination based on a relative percentage.
Therefore, claims 1-4, 6, 8-12, 14, 16, and 21-22 are still deemed allowable over the prior art.
Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive, and are rendered moot in view of the updated rejection cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681